Opinion issued August 28, 2018




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-18-00206-CR
                          ———————————
                        LARRY JORDEN, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Case No. 1504251


                        MEMORANDUM OPINION

        Appellant, Larry Jorden, attempts to appeal his October 4, 2016 conviction

for possession of cocaine. Under Texas Rule of Appellate Procedure 26.2(a), a
notice of appeal was due on or before November 3, 2016. See TEX. R. APP. P.

26.2(a). Appellant filed his notice of appeal on February 8, 2018.1

         A notice of appeal that complies with the requirements of Rule 26 is

essential to vest this court with jurisdiction. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). The court of criminal appeals has expressly held that

without a timely filed notice of appeal or motion for extension of time we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.

      Because the notice of appeal in this case was untimely, we have no basis for

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(f); Slaton, 981 S.W.2d at 210; Olivo, 918
S.W.2d at 523. We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appellant included an unsworn declaration with his notice of appeal, which reflects
      that it was executed on February 1, 2018. Nevertheless, even if the notice of appeal
      was handed to prison officials, and therefore would be considered filed on February
      1, 2018, the notice was untimely. See TEX. R. APP. P. 9.2(b), 26.2(a); Campbell v.
      State, 320 S.W.3d 338, 342 (Tex. Crim. App. 2010).
                                           2